DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. National Stage Application
Acknowledgement is made of the indication that the present application is filed under 35 U.S.C. 371, of the indication that the required form PCT/DO/EO/903 is present. Thus, the present application is being treated as a filing under 35 U.S.C. 371.
Priority
The Applicant’s claim to PCT/CN2019/072693 (22 January, 2019) is accepted by the Examiner.
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“a test framework calling unit …” in claims 1, 2, 3, 7, 8, 9 and 19;
“a voice recognizing and semantic parsing unit, configured to …” in claim 13;
“a test framework calling unit, configured to …” in claim 13;
“an execution unit, configured to …” in claim 13;
“an image recognizing unit, configured to …” in claim 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover processor as the corresponding structure described in [0019] of the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al (US 2014/0278440 A1: hereafter – Chung).
For claim 1, Chung discloses a voice control method, comprising:
acquiring a voice input information (Chung: [0052] — receiving a speech input);
recognizing the voice input information to obtain a voice command (Chung: [0003] — ‘[t]he commands control the application when matched with associated speech’ (indicating a recognition of commands in the input speech); [0064] — matching commands to speech recognition results);
determining a control corresponding to the voice command by a test framework calling unit based on the voice command, wherein the test framework calling unit is not in an application program in which the control is coded (Chung: [0043] — a voice navigational framework module (a test framework calling unit) that provides voice command control for applications which do not have means for voice control (thereby indicating that the test framework calling unit is separate from other applications for which the control is coded); and
executing a function corresponding to the control (Chung: [0003] — executing matched commands).
As for claim 16, device claim 16 and method claim 1 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Chung in [0039] provides a processor and memory necessary for 
As for claim 17, computer program product claim 17 and method claim 1 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Accordingly, claim 17 is similarly rejected under the same rationale as applied above with respect to method claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2014/0278440 A1) as applied to claim 1 above, in view of Liu et al (US 2019/0378512 A1: hereafter – Liu).
For claim 5, claim 1 is incorporated but the reference of Chung fails to disclose the limitations of this claim, for which Liu is now introduced to teach as the method, wherein recognizing the voice input information to obtain the voice command comprises:
converting the voice input information into a character string (Liu: FIG. 5A Step 504 — convert audio into text);
matching the character string which is obtained by the converting with a preset voice command (Liu: FIG. 5B Step 552 — detect matches between the text and known-voice commands); and
identifying the voice-based commands).
The reference of Chung provides teaching for acquiring voice input information. It differs from the claimed invention in that the claimed invention further provides determining a voice command matched with a character string that is obtained from converting the voice input information. This isn’t new to the art as it is seen to be taught by the reference of Liu. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Liu into that of Chung, given the predictable result of verifying that the obtained command corresponds with commands available for the application being considered, so that a proper action may be taken.
For claim 6, claim 5 is incorporated and the combination of Chung in view of Liu discloses the method, wherein matching the character string which is obtained by the converting with the preset voice command comprises:
establishing a corresponding relationship set of character strings and preset voice commands (Liu: FIG. 5B Step 552 — detect matches between the text and known-voice commands);
based on template matching or deep learning, determining a voice command matched with the character string which is obtained by the converting in the set (Liu: [0065] — a template that may be used to identify portions of the text (character string) that are aligned with a voice-based command); and
matching the character string with the voice command which is determined (Liu: FIG. 5B Step 552 — detect matches between the text and known-voice commands.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2014/0278440 A1) as applied to claim 1 above, in view of Yoneda et al (US 2019/0051289 A1: hereafter – Yoneda).
For claim 12, claim 1 is incorporated but the reference of Chung fails to disclose the limitations of this claim, for which Yoneda is now introduced to teach as the method, before acquiring the voice input information, the method further comprising:
acquiring an application program starting command (Yoneda: [0004] — receiving a verbal start command to start a voice assistant application); and
based on the application program starting command, starting the application program in which the control is coded (Yoneda: [0004] — receiving a verbal start command to start a voice assistant application; [0123] — the voice assistant application is begun after receiving the start command (so before acquiring the voice input information, also, a voice assistant application would be known to have the command controls coded into it)).
The reference of Chung provides teaching for receiving voice input information, but differs from the claimed invention in that the claimed invention further provides that an application program starting command is received before the voice input information gets received. This isn’t new to the art as it is seen to be taught by the reference of Yoneda above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Yoneda into that of Chung, given the predictable result of properly starting the application that would process the incoming speech commands.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2014/0278440 A1) in view of CHO et al (US 2017/0133009 A1: hereafter – Cho).
im 13, Chung discloses a voice control device, comprising:
a voice recognizing [[and semantic parsing]] unit, configured to acquire a voice input information, and to recognize the voice input information to obtain a voice command (Chung: [0039] — control circuitry that can include a processor (serving the purpose of the claimed units); [0052] — receiving a speech input; [0003] — ‘[t]he commands control the application when matched with associated speech’ (indicating a recognition of commands in the input speech); [0064] — matching commands to speech recognition results);
a test framework calling unit, configured to, based on the voice command, determine a control corresponding to the voice command, wherein the test framework calling unit is not in an application program in which the control is coded (Chung: [0043] — a voice navigational framework module (a test framework calling unit) that provides voice command control for applications which do not have means for voice control (thereby indicating that the test framework calling unit is separate from other applications for which the control is coded); and
an execution unit, configured to execute a function corresponding to the control (Chung: [0003] — executing matched commands).
The reference of Chung provides teaching for a voice control device which has a voice recognising unit (embodied under a processor) but does fails to teach of semantic parsing.
The reference of Cho is introduced to teach of a semantic parsing unit in [0004].
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Cho into that of Chung, given the predictable result of understanding the meaning behind an utterance.
Allowable Subject Matter
Claims 2, 3, 4, 7, 8, 9, 10, 14, 15, 18, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 2, the invention states:
The method according to claim 1, wherein determining the control corresponding to the voice command by the test framework calling unit based on the voice command comprises:
acquiring a control in an application program that is in a foreground running state on a current user interface by the test framework calling unit;
acquiring a character string of the control or a description character string of the control; and
matching the voice command with the character string of the control or the description character string of the control to determine the control corresponding to the voice command.
Closest Prior Art
The reference of Zuberec et al (US 2005/0165609 A1) teaches of having an active grammar [0024], the active grammar being a subset of the vocabulary which an (active) application extracts [0025]. Voice input of a user gets compared with those of the active grammar so that the associated function can then be performed [0026]. It also provides a user interface which informs a user that the system is expecting a command, indicating that the [0027].

Claims 2 is hereby objected to as being dependent upon a rejected base claim.
Claims 3, 4, 8, 18, 19 and 20 are also hereby objected to, based on their dependence on claim 2.
With regard to claim 7, the invention states:
The method according to claim 1, wherein determining the control corresponding to the voice command by the test framework calling unit based on the voice command comprises:
based on a test framework called by the test framework calling unit, acquiring an image of an application program that is in a foreground running state on a current user interface;
recognizing the image to determine a control icon in the image; and
matching the voice command with the control icon to determine the control corresponding to the voice command.
Closest Prior Art
HA et al (US 2016/0284351 A1) provides performing a function that corresponds to a control command along with displaying an icon that is associated with the function that corresponds to the control command, based on an application that is running in the foreground [0089].
The prior art of record taken alone or in combination however fail to teach, inter alia, the particular method of acquiring an image of a foreground running application program on a current user interface, based on a test framework called by a test framework calling unit.

Claims 9, 10 and 11 are also hereby objected to, based on their dependence on claim 7.
With regard to claim 14, the invention states:
The device according to claim 13, further comprising:
{10388/008507-USO/02425768.1}7Attorney Docket Number: 10388/008507-USOan image recognizing unit, configured to recognize an image in an application program in which the control is coded on a current user interface to determine a control icon in the image,
wherein the test framework calling unit is further configured to match the voice command with the control icon to determine the control corresponding to the voice command.
Closest Prior Art
HA et al (US 2016/0284351 A1) provides performing a function that corresponds to a control command along with displaying an icon that is associated with the function that corresponds to the control command, based on an application that is running in the foreground [0089].
Ryu et al (US 2012/0176313 A1) provides teaching for a voice-controllable display apparatus which displays a plurality of icons on the screen, the icons being associated with identifiers for the purpose of voice recognition, so that a voice recognition result may select an icon (Abstract).
Gajulapally et al (US 2019/0004687 A1) provides teaching for the image recognition of an icon by image recognition algorithms [0049].
The prior art of record taken alone or in combination however fail to teach, inter alia, the particular method of recognising an image in an application with the control coded on a current user interface in order to determine a control icon in the image.

Claim 15 is also hereby objected to, based on its dependence on claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657